587 F.2d 277
Lonnie Lee JORDAN, Plaintiff-Appellant,v.Carl THOMAS, Sheriff, Travis Hall and James K. Allen,Defendants-Appellees.
No. 78-3763.
United States Court of Appeals,Fifth Circuit.
Dec. 15, 1978.

Appeal from the United States District Court for the Northern District of Texas; Robert M. Hill, Judge.
Lonnie L. Jordan, pro se.
John B. Tolle, Asst. Crim. Dist. Atty., Dallas, Tex., for defendants-appellees.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that the petitioner's pro se application for leave to appeal in forma pauperis is GRANTED, the dismissal of the petition is VACATED and the cause is REMANDED to the district court for consideration of petitioner's claim against the state trial judge, which was not addressed by the trial court.


2
Moreover, the district court should reconsider the sufficiency of the complaint as to the Dallas County Sheriff in the light of the rule that such pro se civil rights complaints are to be liberally construed.  If the petitioner can amend his complaint to state a claim for which relief can be granted, he should be permitted to do so.